DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-7) in the reply filed on 3/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was effectively made without traverse in the reply filed on 3/15/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepovich et al. (US 2008/0045925; hereafter Stepovich).
In regard to claim 1, Stepovich discloses a multi-fluid injector system (300; see at least Abstract; see Figures 7-8), comprising: a powered injector (302 including working elements including 334) comprising a housing (body of 302) enclosing a plurality of reciprocally operable piston elements (334; see Figures 10-12); a receiving space (330; see par. [0067]) configured for removably receiving a plurality of syringes (cartridges in 420, 422, 424, 426, 428) of a multi-use disposable set (304), the receiving space (330) comprising a bottom plate (see annotated figure below) and a top plate (see annotated figure below) spaced apart from the bottom plate by a rear sidewall such that the plurality of syringes of the MUDS (304) are supported axially between the top plate and the bottom plate (see Figure 7); and at least one guide associated with the receiving space, wherein the at least one guide narrows in an insertion direction toward the rear sidewall to guide the MUDS into the receiving space (see annotated figure below).

    PNG
    media_image1.png
    724
    1006
    media_image1.png
    Greyscale

In regard to claim 2, Stepovich discloses wherein the MUDS further comprises a plurality of bulk fluid connectors configured for connecting the MUDS with a plurality of bulk fluid sources (the examiner notes that MUDS is functionally recited; Stepovich is capable of being used with such a cassette).
In regard to claim 4, Stepovich discloses wherein the top plate (top plate includes pistons 404, 406, 408, 410, 412) is movable between a first position configured for insertion and removal of the MUDS within the receiving space (the pistons are not inserted into cartridges in the first position; Figure 11) and a second position configured for locking the MUDS within the receiving space (see Figure 12; 304 cannot be removed with pistons inserted into cartridges).
.
Allowable Subject Matter
Claims 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783